974 F.2d 1279
Edgar H. BATTLE, d/b/a Edgar H. Battle Funeral Home;  etal., Plaintiffs,James L. Taylor, individually, and as the administrator ofthe Estates of James Jackson Taylor and Laura F. Taylor,deceased, Frances Louise Taylor Spence, Debra Taylor, DianeTaylor Stafford, Phillip Taylor, Gretta Taylor and Annie J.Elrod, individually and as executrix of the Estate of DavidA. Elrod, deceased, Plaintiffs-Intervenors-Appellants,v.LIBERTY NATIONAL LIFE INSURANCE COMPANY;  Brown ServiceFuneral Homes Company, Inc.;  Service InsuranceCompany of Alabama, and all otherssimilarly situated,Defendants-Appellees.
No. 91-7700.
United States Court of Appeals,Eleventh Circuit.
Oct. 14, 1992.

Don B. Long, Jr., Johnston Barton Proctor Swedlaw & Naff, Birmingham, Ala., Jimmy Alexander, Alexander Corder & Plunk, P.C., Athens, Ala., for plaintiffs-intervenors-appellants.
Warren B. Lightfoot, William R. Lucas, Jr., Lightfoot Franklin White & Lucas, Birmingham, Ala., for Liberty National Life Ins. Co.
Andrew P. Campbell, Shawn Hill Crook, Leitman, Siegal, Payne & Campbell, Birmingham, Ala., for Aubrey Carr & Carr Enterprise Services, Inc.
George R. Stuart, III, Birmingham, Ala., for Funeral Director Class.
Appeal from the United States District Court for the Northern District of Alabama;  Myron H. Thompson, Chief Judge, Presiding.
Before ANDERSON, Circuit Judge, HILL and ESCHBACH*, Senior Circuit Judges.
PER CURIAM:


1
Appeal is taken from the judgment of the Honorable Myron H. Thompson denying the intervenors' 60(b)(4) motion for relief from judgment.   That judgment was accompanied by a detailed memorandum order, Battle v. Liberty Nat'l Life Ins. Co., 770 F. Supp. 1499 (N.D.Ala.1991).   We have carefully reviewed the record, Judge Thompson's dispositive order and opinion, and the briefs of counsel.   Oral argument was heard in Atlanta on June 25, 1992.


2
We are not presented with any reversible error on the part of the district judge.   The judgment dismissing the case is


3
AFFIRMED.



*
 Honorable Jesse E. Eschbach, Senior U.S. Circuit Judge for the Seventh Circuit, sitting by designation